Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election with traverse of Group I, claims 1-6 and 11-14, in the reply filed on 20 January 2021 is acknowledged. The traversal is on the ground(s) that a search of I and II together would not be an undue burden.  This is not found persuasive for the following reasons.  The fact that some useful information may be obtained in the search of one species for that of the other species is not a sufficient basis for holding the restriction to be improper.  M.P.E.P. § 803 provides that a different field of search, or separate classification (i.e., class and subclass) of distinct inventions, is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner. MPEP (808.02) indicates that a serious burden of search can be established by a different field of search, or by separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search. Such was set forth in the previous Office action and a prima facie case of serious burden of search has been established. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 January 2021.
3.	The restriction requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, and/or Claims
4.	The Response filed on 20 January 2021 has been entered in full.  Claims 7-10 are withdrawn as discussed supra.  Therefore, claims 1-14 are pending, and claims 1-6 and 11-14 are the subject of this Office Action.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 21 December 2019 and 13 January 2021 have been considered by the examiner.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  “comprising” should read “comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
9.	Claims11 and 14 is rejected as being indefinite because it is unclear what is meant by the term “angiogenesis-related disease".  The discussion of such at page 13 of the specification is noted, but is exemplary rather than limiting, and thus is insufficient to render the claims definite.

Claim Rejections - 35 USC § 112, 4th paragraph
 10.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 12-13 are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim. 
The recitation of “for use in” does not further limit the scope of the the pharmaceutical composition. Therefore, claims 12-13 do not further limit the claim from which they depend (claim 11).  See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg. 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


13.	Claims 1-6 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
14.	The claims are drawn broadly to a conjugate of a fusion protein and a drug, wherein the fusion protein comprising a vascular endothelial growth factor receptor 1 (VEGFRI) domain 2, a VEGFRI domain 3, and an antibody fragment. The claims also recite wherein the drug is an anti-cancer agent or a therapeutic agent for angiogenesis-related disease. The claims also recite wherein the drug has a form selected from the group consisting of scFv, dsFv. Fab. Fab'. F(ab')2. and nanobody, wherein the forms are being antigen recognition sites. The claims also recite a method of treatment utilizing said conjugate. Thus, the claims have been broadly interpreted by 
15.	The specification discloses particular conjugates that comprise a VEGF receptor fusion protein conjugated to an EGFR or HER2 antibody. Specifically, the Specification discloses 2 conjugates, Cetuximab-VEGF-Grab and Trastuzumab-VEGF-Grab, comprising the amino acid sequences of SEQ ID NO:11 and SEQ ID NO:24, respectively, that demonstrate binding to both VEGF-A/PIGF and either EGFR or HER2 (See Example 2 at pp. 48-51) and exhibit anti-angiogenic and anti-tumor effects (See Example 3 at pp. 51-52 and Example 6 at pp.55-57). However, the specification does not provide sufficient written description as to the structural features of the claimed genus of conjugates.
16.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 
17.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
18.	In the instant case, the distinguishing characteristics of the claimed genus are not described.  The only adequately described species are the conjugates comprising the amino acid sequences of SEQ ID NO:11 and SEQ ID NO:24, and the description of two species of conjugates is not adequate written description of an entire genus of functionally similar conjugates encompassed by the claims.
19.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
20.	With the exception of the conjugates referred to above, the skilled artisan cannot envision Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
21.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
22.	Therefore, only fusion proteins which comprise the amino acid sequence of SEQ ID NO:11 or SEQ ID NO:24, but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (Scope of Enablement)

23.	Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions or a method for inhibiting angiogenesis in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a conjugate comprising the amino acid of SEQ ID NO:11 or SEQ ID NO:24, does not reasonably provide enablement for  a method for treating or preventing an angiogenesis-related disease (See 112(b) rejection supra).  The specification does not enable make and/or use the invention commensurate in scope with these claims.

24.	The specification’s disclosure is insufficient to enable one skilled in the art to practice the invention as broadly claimed without undue experimentation.  The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

25.	The claims are drawn very broadly to a composition or method of preventing or treating an angiogenesis-related disease in a subject. It is noted that the claims do not require that the disease be limited to situations with excessive, unwanted, or pathological angiogenesis (See 112(b) rejection supra.  While the Specification teaches that the fusion proteins of SEQ ID NO:11 and SEQ ID NO:24 inhibit tumor angiogenesis in mouse tumor model (See pp. 55-57), it is not predictable that the conjugates of SEQ ID NO:11 and SEQ ID NO:24 could be used to prevent or treat every possible angiogenesis-related disease.  One skilled in the art would not know, with any level of predictability, that the administration of the conjugate of SEQ ID NO:11 or SEQ ID NO:24 would lead to the prevention or treatment of every possible disease associated with angiogenesis.
26.	In view of the teachings of the relevant art, one skilled in the art would not know, with any level of predictability, that the conjugates of SEQ ID NO:11 or SEQ ID NO:24 would lead to the prevention or treatment of every angiogenesis-related disease.  Thus, in view of the lack of 

27.	Furthermore, claims 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating EGFR or HER2-expressing cancers in a patient in need thereof, does not reasonably provide enablement for methods of preventing or treating any kind of cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
28.	Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).

29.	In the instant case, the claims are broadly drawn to methods of preventing or treating any kind of cancer with particular conjugates. Thus the claims encompass complex and unpredictable subject matter, involving the effects of complex biological molecules on diseased physiological states. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or 

30.	The specification provides detailed guidance regarding the effects of the recited conjugates on EGFR and HER2-expressing tumors (See Example 6 at pp. 55-57). However, such is not relevant to an effect on cancers that are not characterized by tumors, such as leukemias, lymphomas, and myelomas, or tumors not expressing EGFR or HER2. Working examples are provided which are directed to EGFR and HER2-expressing tumors.
31.	While the level of skill in the art is high, the amount of guidance provided regarding how to use the recited antibodies to effectively treat any of the large number of cancers that are not 
32.	Due to the large quantity of experimentation necessary to determine how to use the recited conjugates to treat cancers that are not characterized by the expression of EGFR or HER2, or the presence or formation of tumors, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of complex biological molecules on diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Summary

33.	No claim is allowed.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
March 13, 2021